Case 2:18-cv-11920-MCA-MAH Document 17 Filed 03/22/19 Page 1 of 3 PageID: 113


                                                                                                          Ronald J. Levine
                                                                                                           Phone:   973-274-2001
                                                                                                             Fax:   973-274-6404
                                                                                                          rlevine@herrick.com




                                          March 22, 2019
VIA ECF
Hon. Madeline Cox Arleo
United States District Court
Martin Luther King Building & U.S. Courthouse
50 Walnut Street Room 4015
Newark, NJ 07101

Re:     Googlebyte v. New York Jets, LLC; Civ. Action No. 2:18-cv-11920 (MCA)(MAH)

Your Honor:
We represent Defendant New York Jets, LLC in this action which was brought by Plaintiff
Googlebyte.
By Letter Order entered on February 5, 2019, Your Honor granted Defendant’s Motion to Dismiss.
(Dkt. #15.) This case was terminated on that date.
On March 20, 2019, we received an electronic notice from the Court that an “Application/Petition
for Motion to Stay Proceedings” had been filed by Googlebyte. (Dkt. #16.) We were unable to
access a copy via Pacer since it was filed under seal.
We promptly asked Googlebyte to provide us with a copy of the Application/Petition. (See
attached text of email to Googlebyte.) The attached request to Googlebyte was sent by email
and Federal Express on March 20, 2019.
We have thus far not received a copy of the Application/Petition from Googlebyte.
If the Court is going to consider Googlebyte’s sealed “Application/Petition” notwithstanding
Googlebyte’s failure to serve a copy on Defendant, we respectfully request that the Court
authorize the Clerk to provide us with a copy of the Application/Petition so that we can respond,
if necessary.
Thank you in advance for your consideration of this request.
                                                       Respectfully submitted,
                                                       s/ Ronald J. Levine
                                                       Ronald J. Levine
cc:   Hon. Michael A. Hammer
      Googlebyte, 719 Irving Avenue, Bridgeton, NJ 08302 (via First Class Mail)
HERRICK, FEINSTEIN LLP   ●   One Gateway Center   ●   Newark, NJ 07102   ●   Phone: 973.274.2000   ●   Fax: 973.274.2500
Case 2:18-cv-11920-MCA-MAH Document 17 Filed 03/22/19 Page 2 of 3 PageID: 114




Hon. Madeline Cox Arleo
-Page 2-


EMAIL (ALSO SENT VIA FEDERAL EXPRESS)
From: Levine, Ronald
Sent: Wednesday, March 20, 2019 3:11 PM
To: andrewbonnjr@gmail.com
Cc: King, David <dking@herrick.com>
Subject: FW: Activity in Case 2:18-cv-11920-MCA-MAH GOOGLEBYTE v. NEW YORK JETS,
LLC Application/Petition
Mr. Bonner:
We received the below electronic notice from the Court that Googlebyte filed an
“APPLICATION/PETITION for Motion to Stay Proceedings” in the below CLOSED action,
which was previously dismissed by the Court.
Googlebyte’s papers were apparently filed under seal. We cannot obtain a copy of the
papers from the Court system.
We have also not received a copy of the papers from you in the mail or via email.
We are therefore not able to respond to Googlebyte’s filing, assuming a response is
required.
We ask that you promptly provide us with a copy of all of the documents Googlebyte filed
with the Court. If we do not receive a copy of the papers from you in the next two days,
we will so advise the Court, and we will request a copy from the Court. We reserve our
client’s right to seek any other appropriate relief.
Ronald J. Levine, Esq.
Herrick, Feinstein LLP
One Gateway Center
Newark, New Jersey 07102
973.274.2001
rlevine@herrick.com
-------------------------------------------------------------------------------------------------------------------------
From: njdefiling@njd.uscourts.gov <njdefiling@njd.uscourts.gov>

Sent: Wednesday, March 20, 2019 12:54 PM

To: njdefiling@njd.uscourts.gov

Subject: Activity in Case 2:18-cv-11920-MCA-MAH GOOGLEBYTE v. NEW YORK JETS, LLC Application/Petition
Case 2:18-cv-11920-MCA-MAH Document 17 Filed 03/22/19 Page 3 of 3 PageID: 115




Hon. Madeline Cox Arleo
-Page 3-
This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail because the
mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt
is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges, download a
copy of each document during this first viewing. However, if the referenced document is a transcript, the free copy and 30
page limit do not apply.

U.S. District Court

District of New Jersey [LIVE]

Notice of Electronic Filing



The following transaction was entered on 3/20/2019 at 12:54 PM EDT and filed on 3/20/2019

Case Name:            GOOGLEBYTE v. NEW YORK JETS, LLC

Case Number:          2:18-cv-11920-MCA-MAH


Filer:    GOOGLEBYTE

WARNING: CASE CLOSED on 02/05/2019

Document Number:              16
Docket Text:

APPLICATION/PETITION for Motion to Stay Proceedings; filed by GOOGLEBYTE. (sms)

________________________________________

NOTICE TO COUNSEL: Counsel is advised that pursuant to Local Civil Rule 5.3(c)(2), a single, consolidated motion to seal
shall be filed within 14 days following the completed briefing of the materials sought to be sealed, or within 14 days following
the date on which the last of such materials was filed under temporary seal if the motion is resolved, unless otherwise
directed by the Court.

2:18-cv-11920-MCA-MAH Notice has been electronically mailed to:

DAVID R. KING      dking@herrick.com, courtnotices@herrick.com

RONALD J. LEVINE        rlevine@herrick.com, courtnotices@herrick.com

2:18-cv-11920-MCA-MAH Notice has been sent by regular U.S. Mail:

GOOGLEBYTE

719 IRVING AVENUE

BRIDGETON, NJ 08302

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1046708974 [Date=3/20/2019] [FileNumber=12359635-

0] [b232f24be5e066d3c57814b54e83385dc02c9fbeeddf0d6c7633bdf2614c60a2b8

32bc2476283a758340a14aa31a4cafc911c47988b523f0e8fd4d7f07102cfc]]
